  Case 8:18-cv-02743-CEH-CPT Document 1 Filed 11/07/18 Page 1 of 4 PageID 1




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

     SCOTT NASKIEWICZ, Individually and                )
     on behalf of other similarly situated,            )
                                                       )
                                                       )
                              Plaintiff,               )    Case No.: 8:18-cv-2743
                                                       )
     v.                                                )
                                                       )
     MONRO MUFFLER BRAKE, INC. d/b/a                   )
     THE TIRE CHOICE & TOTAL CAR CARE,                 )
                                                       )
                               Defendant.              )
                                                       )

                                      NOTICE OF REMOVAL


           Pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, Defendant Monro, Inc. (sued herein as

“Monro Muffler Brake, Inc. d/b/a The Tire Choice & Total Car Care”) (“Monro”), by and

through its undersigned attorney, submits this Notice of Removal and states as follows:

           1.      On or about October 15, 2018, a complaint in the above-captioned action was

filed by the Plaintiff in the Thirteenth Judicial Circuit, Hillsborough County, Civil Division,

entitled Scott Naszkiewicz v. Monro Muffler Brake, Inc., No. 18-CA-010091 (the “State Court”).

Plaintiff issued the Summons and Complaint to Monro and it was received by Monro on or about

October 18, 2018. The action is now pending in the State Court. A copy of Docket Sheet is

attached hereto as Exhibit A, the Summons and Complaint (collectively the “Pleadings”) are

attached hereto as Exhibit B, the Civil Cover Sheet is Attached hereto as Exhibit C, and all

remaining State Court Documents are attached hereto as Exhibit D. These documents constitute

all process, pleadings and orders purportedly served in the action.




4845-4226-7770.3
  Case 8:18-cv-02743-CEH-CPT Document 1 Filed 11/07/18 Page 2 of 4 PageID 2




           2.      By statute “any civil action brought in a State court of which the district courts of

the United States have original jurisdiction, may be removed by the defendant or the defendants,

to the district court of the United States for the district and division embracing the place where

such action is pending.” Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 62 (1987) (quoting 28 U. S.

C. § 1441(a)). One category of cases over which the district courts have original jurisdiction are

“federal question” cases; that is, those cases “arising under the Constitution, laws, or treaties of

the United States.” Id. (citing 28 U. S.C. § 1331). This action involves claims for violation of the

Fair Labor Standards Act 29 U.S.C. § 201, et seq a federal statute. Therefore, this Court has

original jurisdiction pursuant to 28 U.S.C. § 1331 and is removable to this Court pursuant to 28

U.S.C. § 1441(a).

           3.      This Notice of Removal is being filed with this Court within thirty (30) days after

service on Monro. Therefore, this Notice of Removal is being filed in a timely manner pursuant

to 28 U.S.C. § 1446(b).

           4.      The State Court action is pending within the area of the Middle District of

Florida. See 28 U.S.C. § 1441(a).

           5.      Written notice of filing of this Notice of Removal will be given to Plaintiff, and a

copy will be filed in the State Court, as required by 28 U.S.C. § 1446(d).

           6.      In filing this Notice of Removal, Monro does not waive any defenses that may be

available to it.

           WHEREFORE, Monro respectfully submits that this Notice of Removal complies with

the statutory removal requirements and respectfully requests that the action now proceeding

against it, entitled Scott Naszkiewicz v. Monro Muffler Brake, Inc., No. 18-CA-010091, be

removed from the Thirteenth Judicial Circuit, Hillsborough County, Civil Division, that this



4845-4226-7770.3
  Case 8:18-cv-02743-CEH-CPT Document 1 Filed 11/07/18 Page 3 of 4 PageID 3




action proceed in this Court as a properly removed action, and that the Monro have such other

and further relief as this Court may deem just and proper.



DATED: November 7, 2018                              Respectfully submitted,

                                                     GARLICK, SWIFT & GARRY, LLP

                                                     /s/ Richard J. Swift, Jr._____________
                                                     Richard J. Swift, Jr.
                                                     Florida Bar No. 584861
                                                     Email: rswift@garlaw.com
                                                     5150 Tamiami Trail N., Suite 501
                                                     Naples, Florida 34103
                                                     Tel: (239) 597-7088
                                                     Fax: (239) 597-6984

                                                     NIXON PEABODY LLP

                                                     /s/ Todd R. Shinaman___________
                                                     Todd R. Shinaman (pro hac vice pending)
                                                     New York State Bar No. 2236537
                                                     Email: tshinaman@nixonpeabody.com
                                                     Steven J. Jones (pro hac vice pending)
                                                     New York State Bar No. 3904794
                                                     Email: sjones@nixonpeabody.com
                                                     1300 Clinton Square
                                                     Rochester, New York 14614
                                                     Tel: (585) 263-1000
                                                     Fax: (585) 263-1600

                                                     Attorneys for Defendant




4845-4226-7770.3
  Case 8:18-cv-02743-CEH-CPT Document 1 Filed 11/07/18 Page 4 of 4 PageID 4




                                CERTIFICATE OF SERVICE

        I certify that on the 7th day of November, 2018, I caused the foregoing Notice of Removal
to be electronically filed with the Clerk of the Court for the United States District Court for the
Middle District of Florida by using the CM/ECF system. A copy of the foregoing was served via
electronic mail on:

           FLORIN, GRAY, BOUZAS, OWENS, LLC
           Wolfgang M. Florin
           wolfgang@fgbolaw.com
           Christopher D. Gray
           chris@fgbolaw.com
           16524 Pointe Village Drive, Suite 100
           Lutz, FL 33558
           Telephone (727) 254-5255




                                                            /s/ Richard J. Swift, Jr.___
                                                            Richard J. Swift, Jr.




4845-4226-7770.3
